Knowlton, C. J.
All of the plaintiff’s requests for rulings which were refused by the judge relate to the effect, upon the rights of the parties, of the agreement contained in Exhibit C, which was made on August 19, 1906. The premium upon the policy of insurance on the life of the plaintiff’s husband was payable annually on August 19. The policy was issued on August 19,1903, and'the assured paid two annual premiums in cash. When the third premium became due, on August 19, 1905, he did not pay it in cash, but gave his note for the amount due, payable on August 19, 1906, and he paid the interest on it to that date. At the end of the year, on August 19, 1906, he did not pay the note, but paid interest on it in advance for another year. He did not pay the premium due on that date, and, if no other arrangement had been made, the policy by its terms would then have been finally forfeited for non-payment of the premium, subject to the right of the assured to have the benefit of the excess of the reserve credited to the policy above the indebtedness of the assured, which reserve would keep the policy in force for eight months longer, so that there could have been a recovery under it if the assured had died at any time before April 19, 1907, but not if he died afterward. His death occurred on July 12, 1907, and the question is whether the further arrangement, made on August 19, 1906, kept the policy in force until the time of his death.
This arrangement was a payment of $31.25 in cash, and the giving of a note for $94, due on February 19, 1907, which is Exhibit 0. Included in the note was this agreement in writing : “ This note is accepted by said company at the request of the maker, together with $31.25 in cash, on the following express agreement: That although no part of the premium due on the 19th day of August, 1906, under policy No. 3,476,346, issued by said company on the life of Frank A. White has been paid, the insurance thereunder shall be continued in force until midnight of the due date of said note; that if this note is paid on or before the date it becomes due, such payment, together with said cash, will then be accepted by said company *513as payment of said premium, and all rights under said policy shall thereupon be the same as if said premium had been paid when due; that if this note is not paid on or before the day it becomes due it shall thereupon automatically cease to be a claim against the maker, and said company shall retain said cash as part compensation for the rights and privileges hereby granted, and all rights under said policy shall be the same as if said cash had not been paid nor this agreement made; that said company has duly given every notice required by its rules or by the laws of any State in respect to said premium, and in further compensation for the rights and privileges hereby granted the maker hereof has agreed to waive, and does hereby waive every other notice in respect to said premium or this note, it being well understood by said maker that said company would not have accepted this agreement if any notice of any kind were required as a condition to the full enforcement of all its terms.”
This agreement, signed by the assured, was binding upon him. The note was not paid, and for that reason, by virtue of the agreement, it ceased to be a claim against the maker. The $31.25 in cash was treated as a consideration for the privilege which the assured had enjoyed; and the rights of both parties in reference to the policy were precisely the same as if this note had never been given, and the payment in cash had never been made. It is impossible to make the agreement plainer than it is by the written language contained in the note. The policy ceased to be in effect after August 19,1906, except as it was continued by the term insurance already referred to. This extended it for eight months and no more.
Other cases resembling this, in which a like decision was made, are the following: Holly v. Metropolitan Ins. Co. 105 N. Y. 437. Baker v. Union Ins. Co. 43 N. Y. 283. Bank of Commerce v. New York Ins. Co. 125 Ga. 552.

Exceptions overruled.